Citation Nr: 1209504	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-16 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to August 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Denver, Colorado VARO.  In October 2010, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  Additional evidence was submitted at the hearing with a waiver of RO consideration.  At the hearing the Veteran sought, and was granted, a 60 day abeyance period for the submission of additional evidence; the 60 day period lapsed with no additional evidence submitted.  In March 2011, the Board sought an advisory medical opinion from the Veterans Health Administration
(VHA) regarding both matters on appeal; an April 2011 opinion was received.  The Veteran submitted additional evidence (a private medical opinion) in response to the April 2011 VHA opinion, based on which the Board found that a second VHA advisory opinion was necessary.  An October 2011 VHA opinion was received; in November 2011, the Board found that clarification of the October 2011 opinion was necessary and requested such clarification, which was received in December 2011.  Finally, in February 2012, the Veteran submitted new evidence (a new private medical opinion), accompanied by a Medical Opinion Response Form on which he marked the option, "I am submitting the enclosed argument and/or evidence.  Please remand my case to the AOJ for review of this new evidence submitted by me."

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

As noted above, the Veteran has submitted new evidence that has not been considered by the RO and is pertinent to his claims.  He expressly indicated that he did not waive initial AOJ consideration of this evidence and instead requested that the case be remanded to the RO for review of the newly submitted evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The RO should review the claims file (to specifically include consideration of the additional evidence the Veteran submitted to the Board expressly without a waiver of AOJ review), undertake any further development that may be indicated by the additional evidence received, and re-adjudicate the matters on appeal.  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

